Citation Nr: 1705103	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-11 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and major depression disorder, to include schizoaffective disorder, psychotic disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1974 to May 1977.  He also had nine months of inactive service.  

This appeal comes before the Board of Veterans' Appeals (Board) from different decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In November 2008, the RO reopened but denied claims for service connection for bilateral hearing loss and tinnitus.  In March 2009, the RO denied a claim for service connection for PTSD.  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

In October 2011, the Board recharacterized the issues regarding bilateral hearing loss and tinnitus as claims for service connection under 38 C.F.R. § 3.156(c) (2016), rather than new and material evidence claims, and remanded the appeal for further development.  In the remand, the Board noted that the Veteran had psychiatric diagnoses other than PTSD and recharacterized the issue as entitlement to service connection for a psychiatric disability, to include PTSD.  

While on remand, the Appeals Management Center (AMC) granted service connection for PTSD.  As such is considered a full grant pertaining to the aspect of the claim concerning PTSD, that matter is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, service connection for a psychiatric disability other than PTSD still remains in appellate status.  In this regard, the Board notes diagnoses of record include schizoaffective disorder, psychotic disorder and a bipolar disorder.

In June 2014, the Board remanded the appeal, which was then comprised of claims of service connection for bilateral hearing loss, tinnitus, and a psychiatric disability other than PTSD.  While on remand, the AMC granted service connection for right ear hearing loss and tinnitus.  As such is considered a full grant pertaining to those claims, those matters are no longer before the Board.  Id.  However, service connection for left ear hearing loss still remains in appellate status.  

In January 2015, the RO recharacterized the Veteran's service connected PTSD to PTSD to include major depression disorder.

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The claim to reopen entitlement to service connection for a back disorder, previously denied in a June 2013 rating decision, has been raised by the record in an April 2016 statement.  In addition, the Veteran's representative argued that the Veteran's service connected PTSD to include major depression disorder constituted separate and distinct disabilities that warranted separate ratings in its March 2016 Informal Hearing Presentation.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Left ear hearing loss was not present in service, did not manifest within one year of the Veteran's discharge from service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A current diagnosis of an acquired psychiatric disorder other than PTSD and major depression disorder which is related to service is not shown.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD and major depression disorder, have not been met.  38 U.S.C.A.           §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Veteran's claims for service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2008 and January 2009 letters, sent prior to the respective initial unfavorable decisions, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and post-service reports of VA treatment.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Board notes that the Veteran was afforded VA audiological examination in September 2008 and March 2012; however such examinations were previously determined by the Board to be inadequate for adjudication purposes.  The Veteran was again afforded a VA audiological examination in July 2014, along with a psychiatric examination, in response to the Board's June 2014 remand.  These VA examination reports include test results and etiological opinions that the Board finds adequate to decide the issues.  The opinions considered the full record, to include the Veteran's service treatment records, lay statements, and current medical conditions.  The July 2014 VA examiners considered all of the pertinent evidence of record, and provided an opinion supported by a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the experts offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Moreover, neither the Veteran nor his representative have challenged the adequacy of the examination.  Scott v. McDonald, 789 F.3d 1375 (Fed. Circ. 2015) (it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As indicated previously, the Board remanded the case for additional development in October 2011 and June 2014, which, in pertinent part, included obtaining Social Security Administration (SSA) records and any outstanding treatment records, and to afford the Veteran VA examinations.  As such, in a November 2011 letter, the AOJ requested that the Veteran identify any outstanding records.  The AOJ obtained SSA records and updated VA treatment records, and the Veteran underwent VA examinations in July 2014, as discussed above.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the July 2011 Board hearing, the undersigned Veterans Law Judge adequately explained the claims on appeal and suggested evidence that may support such, including evidence that the Veteran might submit that may have been overlooked.  The Veteran testified regarding his current and/or past treatment for his claimed disabilities.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disabilities, the nature of his current disorders, and his contention that his military service caused his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.     §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


A.  Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran seeks service connection for left ear hearing loss, which he attributes to in-service noise exposure, while serving as a Combat Construction Specialist.  He is service-connected for right ear hearing loss based on in-service noise exposure and a significant threshold shift in his hearing in the right ear at discharge.

The Board acknowledges the Veteran's in-service noise exposure coincident with his duties while service as a Combat Construction Specialist and, as discussed below, he meets the criteria for current left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Accordingly, the discussion below focuses on whether the Veteran's left ear hearing loss is related to his in-service noise exposure.

Service treatment records include a May 1974 enlistment examination report, in which clinical evaluation of the Veteran's ears was normal and he denied having symptoms of running ears, hearing loss, or any ear trouble.  Audiologic testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
--
10
  
The Veteran underwent two periodic medical examinations while in service on the following dates with the corresponding results:

December 1974:
Clinical evaluation of the Veteran's ears was normal; a whispered voice test yielded 15/15 bilaterally; and audiologic testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
0

May 1976:
Clinical evaluation of the Veteran's ears was normal and he denied having symptoms of running ears, hearing loss, or any ear trouble.  Audiologic testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
5
0

Service treatment records are silent for complaints of hearing loss, only noting that in December 1975, the Veteran's left ear was cleaned of excess wax.

In February 1977, the Veteran underwent a separation examination, in which clinical evaluation of his ears was normal and he denied having symptoms of running ears, hearing loss, or any ear trouble.  Audiologic testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
LEFT
20
0
0
15
0

Post-service, there is no evidence of treatment or complaints of hearing loss for many years.  In March 1984, the Veteran had his ears cleaned of excess wax, and in 1985, he reported having difficulty hearing in his left ear and such was treated for impacted wax.  In 1998, the Veteran filed a claim for bilateral hearing loss and tinnitus, however, such was denied in a November 1998 rating decision on the basis that the claim was not well-grounded.  The record is silent for complaints of hearing problems until March 2006, when the Veteran reported he was hard of hearing, as documented in a VA treatment note.

In September 2008, the Veteran underwent a VA audiological examination, which reflects the first diagnosis of hearing loss.  As noted above, the Veteran underwent subsequent VA audiological examinations which have been deemed unsuitable for adjudication purposes.

In July 2014, the Veteran was again examined.  Audiological examination revealed the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
25
40
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

The examiner found that left ear hearing loss was less likely as not related to in-service acoustic trauma.  She noted that research shows that hazardous noise exposure does not have a delayed onset, nor is it progressive or cumulative, and that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  She explained that an audiogram indicating a significant threshold shift, subsequent to noise exposure, indicates permanent hearing loss.  The examiner noted that the threshold shift demonstrated in service for the left ear was not significant, with only a 10 decibel shift at 3000 Hertz in the left ear, and therefore not indicative of permanent hearing loss.

Based on the above, the Board finds that the evidence does not support an award of service connection for left ear hearing loss.

Here, as left ear hearing loss for VA purposes is not shown until September 2008, the Veteran is precluded from a finding of presumptive service connection since his left ear hearing loss did not manifest to a compensable degree within one year of service discharge.  Furthermore, to the extent that the Veteran has alleged a continuity of left ear hearing loss since military service, the Board finds that such statements are inconsistent with his February 1977 audiometric examination, completed at the time of separation from service, which revealed normal hearing.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his service treatment records, which show no complaints of left ear hearing loss.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that hearing loss manifested before 2008, over 30 years after service.  Consequently, service connection for left ear hearing loss on a presumptive basis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Direct service connection has also not been demonstrated.  In so finding, the Board accords the July 2014 VA examiner's opinion high probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The July 2014 VA examiner reviewed the claims folder including the service treatment records, and concluded that it was not likely that the Veteran's left ear hearing loss was caused by or the result of his military service.  The examiner reasoned that there were no significant threshold shifts in the Veteran's left ear hearing during service, and that there is no research or clinical evidence to support delayed onset of hearing loss years after noise exposure.  She further explained that hearing loss secondary to noise exposure occurs at the time of the exposure and not years later.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service forward; and was supported by clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board has also considered the Veteran's lay assertions as to the etiology of his left ear hearing loss, but finds that such an opinion is beyond his competence as a lay person and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of left ear hearing loss since service or a nexus between currently manifested hearing loss and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current hearing loss, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, the Board notes the Veteran's representative's argument in the May 2014 brief that aggravation, generally, has not been considered; however, the Board notes that the Veteran has asserted, in lay statements and at his hearing, that he entered service with normal hearing, and that his claimed disability was incurred in service.  Moreover, his service treatment records show clinically normal ears at service entrance and separation, such that there is no evidence that the Veteran entered service with a pre-existing disability, or of in-service incurrence of hearing loss.  The Veteran's representative has provided no argument or details in support of its assertion of aggravation.  The Board therefore accords greater weight to the Veteran's lay statements and hearing testimony, which convey his argument that his hearing loss was incurred in, rather than was aggravated by, service.  

Overall, the evidence is not in relative equipoise, as there is evidence of normal left ear hearing acuity at separation from service in 1977, and a more than 30-year gap between the Veteran's discharge from service and a diagnosis of left ear hearing loss.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's left ear hearing loss weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B.  Acquired Psychiatric Disorder

As described in the Introduction above, the Veteran has been awarded service connection for PTSD to include major depression disorder, and his psychiatric claim was expanded under Clemons to include entitlement to service connection for a psychiatric disorder other than PTSD to include major depression disorder. 

A successful claim for service connection requires a finding of current disability that is related to an injury or disease in service.  See generally, Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

Turning to the Veteran's medical history, his May 1974 enlistment examination shows the Veteran checked "don't know" for the question of whether he ever had depression or excessive worry.  The physician's summary did not address this response.  May 1976 and February 1977 reports of medical examination showed a normal clinical evaluation.  

Post-service, the first evidence of psychiatric treatment was in November 1986, for difficulty controlling his temper, with eventual diagnoses of psychiatric disorders including schizoaffective disorder and panic attacks (April 2002), psychotic disorder (March 2006), bipolar disorder (May 2006), PTSD (May 2008) and depression (April 2010).  

In February 2012, the Veteran underwent a VA psychiatric examination, during which he was diagnosed with PTSD and schizoaffective disorder, and the examiner opined positively on a relationship between such disorders and service.

Subsequently, the Veteran was awarded service connection for PTSD.  However, given that the record included a variety of mental health diagnoses, in June 2014, the Board requested further psychiatric examination of the Veteran to clarify any current diagnoses and the etiology of such disorders.  As stated in the Introduction, the Veteran's service-connected PTSD was recharacterized to PTSD to include major depression disorder in January 2015.

Such examination was carried out in July 2014, during which the examiner was asked to particularly consider the Veteran's prior diagnoses of schizoaffective disorder, psychotic disorder and bipolar disorder.

Interview and examination of the Veteran was conducted, including use of the Million Clinical Multiaxial Inventory-III (MCMI-III).  The examiner noted that the results of the MCMI-III supported a diagnosis of major depressive disorder and PTSD, but did not support a diagnosis of a thought disorder or mania.  The examiner added that based on the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and the Fifth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) criteria, current interview, review of the VA and VBMS electronic record, as well as scores on the MCMI-III, the Veteran has symptoms that are most consistent with major depressive disorder, recurrent, severe, with mood congruent psychotic features, and PTSD.

The examiner noted the prior diagnoses of schizoaffective disorder, psychotic disorder and bipolar disorder, and stated that the Veteran's current diagnosis of major depressive disorder, recurrent, severe, with mood congruent psychotic features, was included in the same diagnostic cluster.  The examiner explained that this was the most appropriate diagnosis based on the current psychological testing in combination with the Veteran's difficulty in describing his symptoms.

The July 2014 medical opinion is afforded high probative value as it was made after a review of the relevant evidence and examination of the Veteran, and contains a rationale for the conclusion reached.  The Board finds that such evidence does not support a determination that entitlement for an acquired psychiatric disorder other than PTSD and major depression disorder is warranted as the Veteran does not have a current diagnosis of a psychiatric disorder other than PTSD and major depressive disorder.

In considering the prior diagnoses of record, the July 2014 VA examiner felt that, based on current psychological testing and interview of the Veteran, that his current mental health symptoms were most accurately encompassed by the diagnosis of major depressive disorder with psychotic features.  Such diagnosis was noted to be in the same diagnostic cluster as the Veteran's other previously diagnosed disorders of schizoaffective disorder, psychotic disorder and bipolar disorder.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, while the February 2012 VA examiner diagnosed the Veteran with schizoaffective disorder identified symptoms attributable to such disorder and indicated use of the DSM-IV in rendering a diagnosis, she also noted that the Veteran "presents a diagnostic challenge due in part to his complicated history, endorsement of a variety of symptoms, and history of significant substance abuse."  As such, the Board finds that her finding of a diagnosis of schizoaffective disorder which is related to service lacks probative value, especially in light of the July 2014 examination report.

The Board finds the July 2014 VA examiner's opinion more illuminative of the Veteran's psychiatric state, as she cited use of a variety of psychological tests and guidelines, including the MCMI-III, DSM-IV and DSM-5, and specifically noted that such supported a diagnosis of major depressive disorder and PTSD but did not support a diagnosis of a thought disorder or mania.  The examiner then further explained that based on DSM-IV and DSM-5 criteria, current interview, review of the VA and VBMS electronic record, as well as scores on the MCMI-III, the Veteran has symptoms that are most consistent with major depressive disorder, recurrent, severe, with mood congruent psychotic features, and PTSD.
Accordingly, based on the medical evidence of record, the Board finds that although the Veteran was diagnosed with schizoaffective disorder during the appeal period, such symptoms are more accurately classified as major depressive disorder with psychotic features, as thoroughly explained in the July 2014 VA examiner's report.

Additionally, the record indicates no additional diagnosed mental disorders.  In this regard, the July 2014 VA examiner was asked to identify any current psychiatric disorders, and, based on review of the record, interview with the Veteran, and psychological testing, she diagnosed PTSD, previously service-connected, and major depressive disorder with psychotic features.  She specifically considered the Veteran's prior diagnoses of schizoaffective disorder, psychotic disorder and bipolar disorder, and found that he did not meet the criteria for such, nor did she diagnose any other mental disorders.
While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of an acquired psychiatric disorder other than PTSD and major depression disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 
 
In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.   However, the matter of a medical diagnosis for a disability not capable of lay observation is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). 

The diagnosis of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include psychological testing.  In the instant case, there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose an acquired psychiatric disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD and major depression disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A.        § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for left ear hearing loss is denied.

Service connection for an acquired psychiatric disorder other than PTSD and major depression disorder, is denied.



__________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


